Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 06/14/2022 has been entered.
This Office Action is in response to the communication and claim amendment filed on 06/14/2022; Claims 1, 10, and 11 have been amended; claims 1, 10, and 11 are independent claims.  Claims 1-11 have been examined and are pending. This Action is made Non-FINAL. 
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 06/14/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
a. Applicants argue:  Govande fails to disclose that the password policy information is acquired based on the requested application and functionality (requested resource);Therefore, Govande fails to disclose the technical feature of “the tenant identification part identifies a tenant to which one of a plurality of resources that is requested to access from the user on a network belongs after permitting the user to log in; the acquirer acquires password policy information of the identified tenant, wherein the password policy information is related to a strength of authentication information; and the controller determines whether strength information of the authentication information satisfies the password policy information, and permits to access the one resource requested from the user in response to the strength information of the authentication information satisfies the password policy information” recited in claim 1 (Applicant Remarks/Arguments, pages 12-15, filed 06/14/2022).
        The Examiner disagrees with the Applicants. The Examiner respectfully submits that the combination of Govande and Gilbert does disclose some portions of the aforementioned limitations as the following:
Govande discloses the authenticator authenticates a user based on authentication information to decide whether to permit the user to log in (Govande: par. 0072, access control program 124 verifies the entered password based on the full length password and, at block 408, decides whether the entered password is valid); 
 the acquirer acquires password information of the identified tenant, wherein the password  information is related to a strength of authentication information (Govande: par. 0072, access control program 124 verifies the entered password based on the full length password and, at block 408, decides whether the entered password is valid); and 
the controller determines whether strength information of the authentication information satisfies the password information, and permits to access the one resource requested from the user (Govande: par. 0074, At block 412, access control program 124 decides the access level to grant to user 102 based on the length of the entered password …; par. 0075,  At block 414, if the entered password is a short partial password, such as the first 2 digits/characters of the full length password, access control program 124 grants basic access. the basic access level may allow access to basic phone functionality such as SMS texting and/or calling. The basic access level may also allow access to applications that contain no private or sensitive information, such as game applications; pars. 0076-0077).
Gilbert discloses wherein acquires password policy information of an identified tenant wherein the password policy information is related to a strength of authentication information (Gilbert: fig. 1, par. 0019, policy 106; …This resource attribute is described by a CI rule 108. There may be multiple CI rules 108, including the shown CI rules 108a-b. Each CI rule may be linked to a policy 106, such as the depicted policies 106a-b. For example, assume that CI rule 108b is a rule for a minimum password length ("PasswordLen"). This rule may be changed in response to a change in an enterprise policy 106b, which states that certain or all resources 102 in the enterprise must have a "Strong Password" to permit access to that resource; par. 0020);
the controller determines whether strength information of the authentication information satisfies the password policy information, and permit to access the one resource requested from the user, in response to the strength information of the authentication information satisfies the password policy information (Gilbert: fig. 1, par. 0019, policy 106; …This resource attribute is described by a CI rule 108. There may be multiple CI rules 108, including the shown CI rules 108a-b. Each CI rule may be linked to a policy 106, such as the depicted policies 106a-b. For example, assume that CI rule 108b is a rule for a minimum password length ("PasswordLen"). This rule may be changed in response to a change in an enterprise policy 106b, which states that certain or all resources 102 in the enterprise must have a "Strong Password" to permit access to that resource; par. 0020).
It is clear that the combination of Govande and Gilbert as a whole does teach some portions of the aforementioned limitations.
Regarding to arguments with respect to the amended limitations the tenant identification part identifies a tenant to which one of a plurality of resources that is requested to access from the user on a network belongs after permitting the user to log in have been fully considered but are moot in view of the new ground(s) of rejection.
b. Applicants argue: Gilbert fails to disclose that when a requested resource is to be accessed, whether the password strength complies with the rule is determined according to the policy to determine whether to allow access to the requested resource. In addition, Gilbert fails to disclose the technical feature of “identifying a tenant to which one resource that is requested to access from the user belongs” (Applicant Remarks/Arguments, page 16, filed 06/14/2022).
       The Examiner disagrees with the Applicants. The Examiner respectfully submits that the combination of Govande and Gilbert does disclose some portions of the aforementioned limitations as the following:
Govande discloses the authenticator authenticates a user based on authentication information to decide whether to permit the user to log in (Govande: par. 0072, access control program 124 verifies the entered password based on the full length password and, at block 408, decides whether the entered password is valid); 
 acquires the password information corresponding to the identified tenant (Govande: par. 0072, access control program 124 verifies the entered password based on the full length password and, at block 408, decides whether the entered password is valid.), and 
 determines whether strength information of the authentication information satisfies the password information corresponding to the identified tenant, and permits to access the one resource requested from the user (Govande: par. 0074, At block 412, access control program 124 decides the access level to grant to user 102 based on the length of the entered password …; par. 0075,  At block 414, if the entered password is a short partial password, such as the first 2 digits/characters of the full length password, access control program 124 grants basic access. the basic access level may allow access to basic phone functionality such as SMS texting and/or calling. The basic access level may also allow access to applications that contain no private or sensitive information, such as game applications; pars. 0076-0077).
Gilbert discloses wherein, acquires password policy information of an identified tenant wherein the password policy information is related to a strength of authentication information (Gilbert: fig. 1, par. 0019, policy 106; …This resource attribute is described by a CI rule 108. There may be multiple CI rules 108, including the shown CI rules 108a-b. Each CI rule may be linked to a policy 106, such as the depicted policies 106a-b. For example, assume that CI rule 108b is a rule for a minimum password length ("PasswordLen"). This rule may be changed in response to a change in an enterprise policy 106b, which states that certain or all resources 102 in the enterprise must have a "Strong Password" to permit access to that resource; par. 0020);
It is clear that the combination of Govande and Gilbert as a whole does teach some portions of the aforementioned limitations.
Regarding to arguments with respect to the amended limitations “identifying a tenant to which one resource that is requested to access from the user belongs” have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Govande et al. (“Govande,” US 2016/0050209, published Feb. 18, 2016) in view of Gilbert et al. (“Gilbert,” US 2007/0288280, published Dec. 13, 2007), in view of Amradkar et al. (“Amradkar,” US 2010/0125612, published May 20, 2010).
Regarding claim 1, Govande teaches an information processing apparatus, comprising: 
 a storage device (Govande: fig. 1, account database 192, par. 0044; fig. 5, par. 0079), configured to store an authenticator, a tenant identification part, an acquirer and a controller; 
a processor (Govande: par. 0025), configured to execute the authenticator, the tenant identification part, the acquirer and the controller, wherein 
the authenticator authenticates a user based on authentication information to decide whether to permit the user to log in (Govande: par. 0072, access control program 124 verifies the entered password based on the full length password and, at block 408, decides whether the entered password is valid); 
the acquirer acquires password information of the identified tenant, wherein the password information is related to a strength of authentication information (Govande: par. 0072, access control program 124 verifies the entered password based on the full length password and, at block 408, decides whether the entered password is valid.); and 
the controller determines whether strength information of the authentication information satisfies the password information, and permits to access the one resource requested from the user (Govande: par. 0074, At block 412, access control program 124 decides the access level to grant to user 102 based on the length of the entered password …; par. 0075,  At block 414, if the entered password is a short partial password, such as the first 2 digits/characters of the full length password, access control program 124 grants basic access. the basic access level may allow access to basic phone functionality such as SMS texting and/or calling. The basic access level may also allow access to applications that contain no private or sensitive information, such as game applications; pars. 0076-0077).
Govande discloses the acquirer acquires password information of the identified tenant, wherein the password information is related to a strength of authentication information; the controller determines whether strength information of the authentication information satisfies the password information, and permits to access the one resource requested from the user but does not explicitly disclose acquires password policy information of an identified tenant , wherein the password policy information is related to a strength of authentication information; the controller determines whether strength information of the authentication information satisfies the password policy information, and permit to access the one resource requested from the user, in response to the strength information of the authentication information satisfies the password policy information.
However, in an analogous art, Gilbert discloses wherein,
acquires password policy information of an identified tenant, wherein the password policy information is related to a strength of authentication information (Gilbert: fig. 1, par. 0019, policy 106; …This resource attribute is described by a CI rule 108. There may be multiple CI rules 108, including the shown CI rules 108a-b. Each CI rule may be linked to a policy 106, such as the depicted policies 106a-b. For example, assume that CI rule 108b is a rule for a minimum password length ("PasswordLen"). This rule may be changed in response to a change in an enterprise policy 106b, which states that certain or all resources 102 in the enterprise must have a "Strong Password" to permit access to that resource; par. 0020);
the controller determines whether strength information of the authentication information satisfies the password policy information, and permit to access the one resource requested from the user, in response to the strength information of the authentication information satisfies the password policy information (Gilbert: fig. 1, par. 0019, policy 106; …This resource attribute is described by a CI rule 108. There may be multiple CI rules 108, including the shown CI rules 108a-b. Each CI rule may be linked to a policy 106, such as the depicted policies 106a-b. For example, assume that CI rule 108b is a rule for a minimum password length ("PasswordLen"). This rule may be changed in response to a change in an enterprise policy 106b, which states that certain or all resources 102 in the enterprise must have a "Strong Password" to permit access to that resource; par. 0020).
Therefore, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to combine the teachings of Gilbert with the method and system of Govande to include acquires password policy information of an identified tenant, wherein the password policy information is related to a strength of authentication information; the controller determines whether strength information of the authentication information  satisfies the password policy information, and permit to access the one resource requested from the user, in response to the strength information of the authentication information satisfies the password policy information. One would have been motivated to effectively manage resources in the data processing system, and efficiently creates the new rule in response to a change to a configuration item rule and/or an enterprise’s policy (Gilbert: par. 0005).
Govande discloses the authenticator authenticates a user based on authentication information to decide whether to permit the user to log in but does not explicitly disclose the tenant identification part identifies a tenant to which one of a plurality of resources that is requested to access from the user on a network belongs;
However, in an analogous art, Amradkar discloses 
the tenant identification part identifies a tenant to which one of a plurality of resources that is requested to access from the user on a network belongs after permitting the user to log in (Amradkar: : fig. 4, step 440;  par. 0046, Method 400 includes an act of accessing an authentication database to verify that at least two of the users have rights to access resources through the single resource instance based on each user's corresponding validated security token (act 440). For example, multi-tenant resource instance 125 may communicate with authentication database 170 using request 171 and reply 172 to verify that users 155 and 156 have rights to access resources through instance 125 based on each user's corresponding validated security token; par. 0042). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amradkar with the method and system of Gibert and Govande to include the tenant identification part identifies a tenant to which one of a plurality of resources that is requested to access from the user on a network belongs after permitting the user to log in. One would have been motivated to provide the resource access is provided to the users based on the resource instance level authorization included in the resource instance claim, thus implementing the multi-tenancy service component at the server computer system in an efficient manner (Amradkar: par. 0004).
Regarding claim 4, the combination of Govande, Gilbert, and Amradkar discloses the information processing apparatus according to claim 1. The combination of Govande, Gilbert, and Amradkar further discloses wherein the storage device further comprises a strength information memory that stores the strength information extracted from the authentication information when the user is authenticated by the authenticator (Govande: par. 0080, system 500 performs specific operations by processor 504 executing one or more sequences of one or more instructions contained in system memory component 506. Such instructions may be read into system memory component 506 from another computer readable medium, such as static storage component 508. These may include instructions to receive an authentication, verify the authentication, grant access to applications and functionalities based on the length and type of the authentication, etc.). 
Regarding claim 5, the combination of Govande, Gilbert, and Amradkar discloses the information processing apparatus according to claim 4. The combination of Govande, Gilbert, and Amradkar further discloses wherein the strength information comprises at least one of the number of letters in a character string that constructs the authentication information (Govande: par. 0011, the established authentications may include, for example, a full password and partial passwords (e.g., the first 2 digits/characters of the full password; pars. 0075-0077) or a validity period of the authentication information. 
Regarding claim 6, the combination of Govande, Gilbert, and Amradkar discloses the information processing apparatus according to claim 1. The combination of Govande, Gilbert, and Amradkar further discloses, wherein the controller controls the access to the one resource based on a different condition in addition to the strength information and the password policy information (Govande: par. 0074, At block 412, access control program 124 decides the access level to grant to user 102 based on the length of the entered password. When user 102 enters a partial password that is short (e.g., the first 2 digits/letters of an 8 digit/letter full password), access control program 124 may grant a lower level of access in which user 102 is able to access less applications and/or functionalities. When user 102 enters a partial password that is longer (e.g., the first 4 digits/letters of an 8 digit/letter full password), access control program 124 grants a higher level of access in which user 102 is able to access more applications and/or functionalities; pars. 0075-0077; Gilbert: fig. 1, par. 0019). 
Regarding claim 7, The combination of Govande, Gilbert, and Amradkar discloses the information processing apparatus according to claim 6. The combination of Govande, Gilbert, and Amradkar further discloses, wherein the controller limits the access to the one resource based on the different condition though the strength information satisfies the password policy information (Govande: par. 0074, At block 412, access control program 124 decides the access level to grant to user 102 based on the length of the entered password [i.e. controller controls …]. When user 102 enters a partial password that is short (e.g., the first 2 digits/letters of an 8 digit/letter full password), access control program 124 may grant a lower level of access in which user 102 is able to access less applications and/or functionalities. When user 102 enters a partial password that is longer (e.g., the first 4 digits/letters of an 8 digit/letter full password), access control program 124 grants a higher level of access in which user 102 is able to access more applications and/or functionalities; pars. 0075-0077; Gilbert: fig. 1, par. 0019,).
 Regarding claim 8, The combination of Govande, Gilbert, and Amradkar discloses the information processing apparatus according to claim 6. The combination of Govande, Gilbert, and Amradkar further discloses, wherein the controller permits the access to the one resource based on the different condition though the strength information does not satisfy the password policy information (Govande: par. 0075,  At block 414, if the entered password is a short partial password, such as the first 2 digits/characters of the full length password, access control program 124 grants basic access. the basic access level may allow access to basic phone functionality such as SMS texting and/or calling. The basic access level may also allow access to applications that contain no private or sensitive information, such as game applications; par. 0076; Gilbert: fig. 1, par. 0019).
Regarding claim 10, Govande teaches an information processing system, comprising: 
a storage device (Govande: fig. 1, account database 192, par. 0044; fig. 5, par. 0079), configured to store an authenticator, a memory and a controller;
a processor (Govande: par. 0025), configured to execute the authenticator, the memory and the controller, wherein 
the authenticator authenticates a user based on password information to decide whether to permit the user to log in (Govande: par. 0072, access control program 124 verifies the entered password based on the full length password and, at block 408, decides whether the entered password is valid); 
the memory stores conditions that are related to a strength of authentication information and are provided differently for respective resources (Govande: par. 0080, system 500 performs specific operations by processor 504 executing one or more sequences of one or more instructions contained in system memory component 506. Such instructions may be read into system memory component 506 from another computer readable medium, such as static storage component 508. These may include instructions to receive an authentication, verify the authentication, grant access to applications and functionalities based on the length and type of the authentication, etc.); and 
acquires the password information corresponding to the identified tenant (Govande: par. 0072, access control program 124 verifies the entered password based on the full length password and, at block 408, decides whether the entered password is valid.), 
determines whether strength information of the authentication information satisfies the password information corresponding to the identified tenant, and permits to access the one resource requested from the user (Govande: par. 0074, At block 412, access control program 124 decides the access level to grant to user 102 based on the length of the entered password …; par. 0075,  At block 414, if the entered password is a short partial password, such as the first 2 digits/characters of the full length password, access control program 124 grants basic access. the basic access level may allow access to basic phone functionality such as SMS texting and/or calling. The basic access level may also allow access to applications that contain no private or sensitive information, such as game applications; pars. 0076-0077).
Govande discloses a memory that stores conditions that are related to a strength of authentication information and are provided differently for respective resources; acquires the password information corresponding to the identified tenant; determines whether strength information of the authentication information satisfies the password information corresponding to the identified tenant, and permits to access the one resource requested from the user but does not explicitly disclose a memory that stores a plurality of password policy information of plurality of tenant; determines whether strength information of the authentication information satisfies the password policy information, and permits to access the one resources of the identified tenant in response to the strength information of the authentication information satisfies the password policy information.
However, in an analogous art, Gilbert discloses
a memory that stores a plurality of password policy information of plurality of tenant (Gilbert: fig. 1, par. 0019, policy 106; …This resource attribute is described by a CI rule 108. There may be multiple CI rules 108, including the shown CI rules 108a-b. Each CI rule may be linked to a policy 106, such as the depicted policies 106a-b. For example, assume that CI rule 108b is a rule for a minimum password length ("PasswordLen"). This rule may be changed in response to a change in an enterprise policy 106b, which states that certain or all resources 102 in the enterprise must have a "Strong Password" to permit access to that resource; fig. 4, memory 436, par. 0030);
acquires the password policy information corresponding to the identified tenant (Gilbert: fig. 1, par. 0019, policy 106; …This resource attribute is described by a CI rule 108. There may be multiple CI rules 108, including the shown CI rules 108a-b. Each CI rule may be linked to a policy 106, such as the depicted policies 106a-b. For example, assume that CI rule 108b is a rule for a minimum password length ("PasswordLen"). This rule may be changed in response to a change in an enterprise policy 106b, which states that certain or all resources 102 in the enterprise must have a "Strong Password" to permit access to that resource; par. 0020)
the controller determines whether strength information of the authentication information satisfies the password policy information, and permit to access the one resource, in response to the strength information of the authentication information satisfies the password policy information (Gilbert: fig. 1, par. 0019, policy 106; …This resource attribute is described by a CI rule 108. There may be multiple CI rules 108, including the shown CI rules 108a-b. Each CI rule may be linked to a policy 106, such as the depicted policies 106a-b. For example, assume that CI rule 108b is a rule for a minimum password length ("PasswordLen"). This rule may be changed in response to a change in an enterprise policy 106b, which states that certain or all resources 102 in the enterprise must have a "Strong Password" to permit access to that resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gilbert with the method and system of Govande to include “memory that stores a plurality of password policy information of plurality of tenant”, “ acquires the password policy information corresponding to the identified tenant”, and “determines whether strength information of the authentication information  satisfies the password policy information, and permit to access the one resource.” One would have been motivated to effectively manage resources in the data processing system, and efficiently creates the new rule in response to a change to a configuration item rule and/or an enterprise’s policy (Gilbert: par. 0005).
Govande discloses the authenticator authenticates a user based on authentication information to decide whether to permit the user to log in but does not explicitly disclose the tenant identification part identifies a tenant to which one of a plurality of resources that is requested to access from the user on a network belongs.
However, in an analogous art, Amradkar discloses 
the controller identifies one of the tenants to which one of the resources that is requested to access from the user on a network belongs (Amradkar: : fig. 4, step 440;  par. 0046, Method 400 includes an act of accessing an authentication database to verify that at least two of the users have rights to access resources through the single resource instance based on each user's corresponding validated security token (act 440). For example, multi-tenant resource instance 125 may communicate with authentication database 170 using request 171 and reply 172 to verify that users 155 and 156 have rights to access resources through instance 125 based on each user's corresponding validated security token; par. 0042). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amradkar with the method and system of Gibert and Govande to include the controller identifies one of the tenants to which one of the resources that is requested to access from the user on a network belongs after permitting the user to log in. One would have been motivated to provide the resource access is provided to the users based on the resource instance level authorization included in the resource instance claim, thus implementing the multi-tenancy service component at the server computer system in an efficient manner (Amradkar: par. 0004).
Regarding claim 11, claim 11 is directed to a non-transitory computer readable medium storing a program causing a computer to execute a process associated with the method claimed in claim 1; claim 11 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Govande et al. (“Govande,” US 2016/0050209, published Feb. 18, 2016) in view of Gilbert et al. (“Gilbert,” US 2007/0288280, published Dec. 13, 2007), further in view of Amradkar et al. (“Amradkar,” US 2010/0125612, published May 20, 2010), and further in view of Subramanya et al. (“Subramanya,” US 2015/0373011, published Dec. 24, 2015).
Regarding claim 2, the combination of Govande, Gilbert, and Amradkar discloses the information processing apparatus according to claim 1. The combination of Govande, Gilbert, and Amradkar further discloses wherein the controller is configured to control access to the at least one resource based on, the password policy information that is related to the strength and is provided for each of the elements as recited above but does not explicitly disclose comprises a manager that manages a plurality of elements in each of which access authority of the user is set for at least one resource, wherein the tenant corresponding to one resource requested is one of the elements.
However, in an analogous art, Subramanya discloses a manager that manages a plurality of elements in each of which access authority of the user is set for at least one resource, wherein the tenant corresponding to one resource requested is one of the elements (Subramanya: abstract, par. 0035, Access manager 220 receives (via path 149) and processes authentication requests from server systems 160A-160C (in response to resource access requests from users using client systems 110A-110Z). In particular, in response to an authentication request for a user seeking access to a resource, access manager 220 determines the specific authentication scheme to be employed based on the information on the user (such as the access level, the authorizations, etc.) and the resource (the criticality, the location, the protocol user to access, etc.) For example, the determination may be based on rules specified by an administrator of the enterprise.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Subramanya with the method and system of Govande, Gilbert, and Amradkar to include “a manager that manages a plurality of elements in each of which access authority of the user is set for at least one resource, wherein the tenant corresponding to one resource requested is one of the elements.” One would have been motivated to have flexible credential collection mechanisms, for example, to simplify implementation of additional diverse authentication schemes, as may be required in the corresponding environments (Subramanya: par. 0009).
Regarding claim 3, the combination of Govande, Gilbert, Amradkar, and Subramanya teaches the information processing apparatus according to claim 2. The combination of Govande, Gilbert, and Subramanya further teaches, wherein the manager manages the elements to each of which the plurality of resources having different password policy information related to the strength belong (Govande: par. 0074; Gilbert: fig. 1, par. 0019, policy 106; Subramanya: abstract, pars. 0003, 0009). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Govande et al. (“Govande,” US 2016/0050209, published Feb. 18, 2016) in view of Gilbert et al. (“Gilbert,” US 2007/0288280, published Dec. 13, 2007), further in view of Amradkar et al. (“Amradkar,” US 2010/0125612, published May 20, 2010), and Dubey et al. (“Dubey,” US 2015/0365396, published Dec. 17, 2015)
Regarding claim 9, the combination of Govande, Gilbert, and Amradkar, and discloses the information processing apparatus according to Claim 1. The combination of Govande, Gilbert, and Amradkar further discloses the condition related to the strength for the one resource when the user accesses the one resource but does not explicitly disclose when the strength information does not satisfy the password policy information.
However, in an analogous art, Dubey discloses a notifier that notifies the user of details when the strength information does not satisfy the condition related to the strength for the one resource (Dubey: par. 0024, password program 110 determines the candidate password does not meet the criteria (“no” branch, step 208), password program 110 notifies the user that the candidate password does not meet the criteria (step 210)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dubey with the method and system of Govande, Gilbert, and Amradkar to include “a notifier that notifies the user of details when the strength information does not satisfy the condition related to the strength for the one resource.”  One would have been motivated to allows a user to utilize different regions of a hand when selecting a character on the virtual keyboard (Dubey: abstract; par. 0020)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439
June 29th, 2022 


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439